On Application for Rehearing.
On application for a rehearing our attention has been called to the cases of United States v. Worley, 281 U. S. 339, 50 S. Ct. 291, 74 L. Ed. 887, and Jackson v. United States, 281 U. S. 344, 50 S. Ct. 294, 74 L. Ed. 891, which were decided after the ease at bar was argued and submitted. As these decisions settle the question as to the allowance of interest and costs in suits on policies of war risk insurance issued to persons in the army and navy of the United States, contrary to our conclusions, it follows that our decision was wrong on this point. However, this does not necessarily require a reversal of the judgment. The verdict in this ease was silent as to interest. It was allowed by the court in entering judgment. We have frequently held that judgments at law entered by the court without the intervention of the jury may be modified on appeal. This does not infringe the Seventh Amendment. Arkansas Cattle Co. v. Mann, 130 U. S. 69, 9 S. Ct. 458, 32 L. Ed. 854; Walker v. Gulf Ry. Co. (C. C. A.) 269 F. 885; Thorp v. National City Bank (C. C. A.) 274 F. 200; Southern Ry. Co. v. McKinney (C. C. A.) 276 F. 772; Bank of Waterproof v. Fidelity & Dep. Co. (C. C. A.) 299 F. 478.
The judgment appealed from will be modified and amended by striking out the allowance of interest and costs. In all other respects it will be affirmed.
The application for rehearing is denied.